DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckert et al. US Pub. No. 2017/0270258 (“Duckert”)1 in view of Brown et al. US Pub. No. 2014/0032232 (“Brown”).
Regarding claim 1, Duckert teaches a method comprising:
receiving [via cleaning invent information – see Para. 0040], by one or more computing devices [Central Computing System 200 of Fig. 1], an indication that a medical device [Medical Device 20] has been exposed to a predetermined contaminate [after each usage on a patient (transmission of infection)];
[0017] Through their research and experimentation in the relevant field, the present inventors have recognized that a method and system are needed for tracking cleaning of medical devices within a healthcare facility. For example, a healthcare facility may set policies regarding cleaning of medical devices, and a system is needed for automatically and objectively tracking compliance with the hospital policy. Tracking of when and how often a device is cleaned enables a hospital facility to review and audit the cleaning practices that are occurring within its facility and to assess whether its cleaning practices are sufficient to avoid transmission of infection.

[0019] The disclosed system 1 and method 60 of managing cleaning of a medical device 20a, 20b may track and record any of numerous types of cleaning event information 40, such as cleaning start time, cleaning end time, cleaning duration, and/or usage of the medical device 20a, 20b between cleaning events or immediately before a cleaning event. Such information may allow determination of compliance with predetermined cleaning requirements 30 , such as cleaning rules or regulations relating to frequency of cleaning—e.g., cleaning medical devices 20a, 20b at predetermined time intervals or after a specific amount of usage. Exemplarily, if a predetermined cleaning requirement 30 is that the medical device 20a, 20b be cleaned after every usage on a patient, then in addition to recording cleaning start time, cleaning event information 40 may further include usage of the medical device 20a, 20b since the last cleaning event. In other words, the cleaning event information 40 includes sufficient information to determine whether the medical device 20a, 20b is actually cleaned after each usage on a patient, and thus whether the predetermined cleaning requirement 30 of cleaning after every usage has been complied with.

[0040] In the embodiment of FIG. 6, the method 60 of managing cleaning includes step 90-96, which may be executed by the cleaning report module 14. At step 90, the cleaning event information 40 is received at the central computing system 200, such as through communication interface 208. The cleaning event information is stored in the cleaning management database 45. The cleaning event information is compared to the predetermined cleaning requirements at step 94. For example, the cleaning report module 14 may process the cleaning event information 40 to determine whether one or more predetermined cleaning requirements have been met. The predetermined cleaning requirements may be specific to the respective medical device 20a, 20b, or type of medical device, from which the cleaning event information 40 was recorded, or it may be general cleaning requirements for all medical devices in a health care facility. The cleaning report is then generated at step 96 based on the cleaning event information and the processing thereof. For example, the cleaning report may provide information regarding compliance, or lack thereof, with cleaning requirements. For example, the cleaning report may provide general information regarding overall compliance with the predetermined cleaning requirements, or may provide compliance information specific to a particular clinician, department, shift, hospital facility, etc. Alternatively or additionally, the cleaning report may provide information regarding a particular cleaning event, or all cleaning events for a particular medical device 20a, 20b. For example, the cleaning report 42 may be presented on the user interface 210 of the central computing system 200 and may be configured to provide the cleaning event information from one or more medical devices 20a, 20b and regarding one or more cleaning events.

providing, to the medical device, responsive to receiving the indication, a first instruction to the medical device [Predetermined Cleaning Requirement 30 of fig. 2B]; wherein one or more operations of the medical device are disabled responsive to the medical device receiving the first instruction;
[0022] Each medical device 20a, 20b in the system 1 for managing cleaning may be equipped with a cleaning mode module 12a, 12b executable on a processor 22a, 22b of the medical device 20a, 20b to receive input from a user to engage a cleaning mode and to initiate and manage a cleaning event, including recording cleaning event information 40. The cleaning mode module 12a, 12b is a software module, a set of computer-readable instructions, that gets invoked upon user input 32 to engage the cleaning mode. The cleaning mode module 12a disables the touch inputs 24-26, 27 on or associated with the medical device 20a-20b so that unwanted control input is not provided to the system due to the activity of cleaning the touch inputs. To provide one exemplary embodiment, the one or more touch inputs 24-26, 27 to the medical device may include a button to engage and disengage, or activate and deactivate, a cleaning mode, which disables the normal operating control functions to the medical device so that the touch inputs may be adequately cleaned without inadvertently inputting control instructions or information to the medical device 20a, 20b.

[0026] ….The communication interface 208 enables the transmission of the one or more cleaning requirements 30 to the medical device 20a, 20b and receipt of cleaning event information 40 from the medical device 20a, 20b. The user interface 210 is configured to display the cleaning report 42, such as on a display device described hereinbelow.

receiving, by the one or more computing devices, after transmitting the first instruction, cleaning information indicating that a cleaning of the medical device was performed [40 of fig. 2B; see also para. 0020];
[0023] Each medical device 20a, 20b having the cleaning mode module 12a, 12b is communicatively connected to a central computing system 200, which may be any device, network, or system configured to receive cleaning event information 40 from the medical devices 20a and 20b, and to process that cleaning event information 40 in order to generate a cleaning report.

[0024] The central computing system 200 has a cleaning report module 14, which is a software module comprising computer-readable instructions executable on the processor 17 to receive the cleaning event information 40 from each medical device 20a, 20b and to generate a cleaning report 42 therefrom. For example, the cleaning report 42 may provide a summary of the cleaning event information 40 for all cleaning events from all medical devices 20a, 20b for a period of time, or may provide a subset of cleaning event information 40, such as cleaning events that fail to meet one or more of the predefined cleaning requirements 30. The cleaning report 42 may provide metrics determined based on the cleaning event information 40, such as information regarding compliance with the predetermined cleaning requirements by medical device 20a, 20b, clinician ID, department ID, type of medical device, period of time, etc. Accordingly, the cleaning reports 42 can document and provide information regarding the cleaning activity occurring within a healthcare facility, and to provide a mechanism by which compliance with a health care facilities' cleaning policy can be determined. The set of predetermined cleaning requirements 40 can be stored within the cleaning database 45, for example, and the cleaning report module 14 may analyze the cleaning event information to determine compliance with the one or more predetermined cleaning requirements 40.

identifying, by the one or more computer devices, a predetermined cleaning procedure corresponding to the medical device and the contaminate;
[0032] The touchscreen 24 may be used to display cleaning requirements, such as instructions for cleaning and/or to guide the user regarding cleaning of the medical device 20a, 20b, including cleaning the touchscreen 24 or other touch input device. The touchscreen 24 may further be used to provide a visual indicator 36 indicating portions of the touchscreen that have been cleaned. FIG. 3 depicts one embodiment of a touchscreen 24 being cleaned by a user with cleaning cloth 51. The touchscreen displays a first color 37 on portions of the touchscreen 24 that have not yet been cleaned and displays a second color 38 on portions of the touchscreen that have been cleaned.

determining, by the one or more computing devices, based on the cleaning information, that the cleaning of the medical device was performed according to the predetermined cleaning procedure corresponding to the medical device and the contaminate; and 
[0019] The disclosed system 1 and method 60 of managing cleaning of a medical device 20a, 20b may track and record any of numerous types of cleaning event information 40, such as cleaning start time, cleaning end time, cleaning duration, and/or usage of the medical device 20a, 20b between cleaning events or immediately before a cleaning event. Such information may allow determination of compliance with predetermined cleaning requirements 30 , such as cleaning rules or regulations relating to frequency of cleaning—e.g., cleaning medical devices 20a, 20b at predetermined time intervals or after a specific amount of usage. Exemplarily, if a predetermined cleaning requirement 30 is that the medical device 20a, 20b be cleaned after every usage on a patient, then in addition to recording cleaning start time, cleaning event information 40 may further include usage of the medical device 20a, 20b since the last cleaning event. In other words, the cleaning event information 40 includes sufficient information to determine whether the medical device 20a, 20b is actually cleaned after each usage on a patient, and thus whether the predetermined cleaning requirement 30 of cleaning after every usage has been complied with.

[0020] Alternatively or additionally, information regarding clinician identification (ID) of the clinician operating the medical device 20a, 20b, and/or department identification of the clinician or patient may also be recorded, which can allow determination of compliance with cleaning requirements by a clinician or across a department. Furthermore, specific information about each cleaning event can be recorded and can provide information regarding the thoroughness and effectiveness of the cleaning and/or compliance with predetermined cleaning requirements 40, such as requirements for how a particular medical device 20a, 20b is to be cleaned. For example, the recordation of cleaning end time and/or cleaning duration can be used to determine whether the medical device 20a, 20b was adequately cleaned, such as whether the cleaning event took place for at least a predetermined amount of time required to adequately clean the particular medical device 20a, 20b.

providing, by the one or more computing devices, responsive to determining that the medical device was cleaned according to the predetermined cleaning procedure, a cleaning report to determine compliance with the one or more predetermined cleaning requirements [Para. 0024].
In summary, Duckert teaches a central computing system, responsive to receiving an cleaning event for an medical device (for example, the medical device fails to meet one or more of the predefined cleaning requirements after each usage on a patient thus exposed to infection), transmitting an cleaning requirement instruction.  Responsive to the cleaning requirement instruction, initiated a cleaning procedure [step 64 of fig. 5], disable the medical device [step 70].  Responsive to end of cleaning procedure [step 84], transmit cleaning information to the central computer system [step 86], and reenabling the medical machine [step 88].
Duckert does not teach providing, by the one or more computing devices, responsive to determining that the medical device was cleaned according to the predetermined cleaning procedure, a second instruction to the medical device, wherein the one or more operations of the medical device are enabled responsive to the medical device receiving the second instruction. 
Brown teaches another method comprising the steps of receiving, by one or more computing devices [Device 104+106+104 of Fig. 1] , an indication that a medical device [102] has been operated in an unacceptable condition; providing, to the medical device, responsive to receiving the indication, a first instruction to the medical device, wherein one or more operations of the medical device are disabled [Lockout Device step 146 of Fig. 4 – Para. 0026] responsive to the medical device receiving the first instruction; receiving, by the one or more computing devices, after transmitting the first instruction, service information indicating that a service of the medical device was performed [steps 158, 160, 162]; determining, by the one or more computing devices, based on the service information, that the service of the medical device was performed according to the predetermined service procedure corresponding to the medical device.
[0031] The data provided to the refurbishment device 112 from the device master record and service database 110 includes a check list of processes involved in a refurbishment operation. The checklist may include steps related to upgrading software, replacing components, testing components, performing required regulatory checks, or performing maintenance on components. Consequently, as refurbishment/service is performed (block 158), the field technician confirms the refurbishment/service is conducted using the user interface 138 and the checklist(s) (block 160). Other refurbishment/service steps are verified electronically by the refurbishment device 112. For example, proper installation of software upgrades may be verified electronically.

[0035] Once all of the necessary repairs/testing/maintenance has been properly documented using the refurbishment device 112, the field technician digitally signs a field service record including all of the documentation of the refurbishment/service. The signed documentation is communicated to the device master record and service database 110 (block 162). Data indicating the present state of the medical device 102 is further communicated to the patient management database 104. This data may be transmitted from the device master record and service database 110 or from the medical device 102.

Specifically, Brown teaches the step of providing, by the one or more computing devices, responsive to determining that the medical device was service according to the predetermined service procedure, a second instruction to the medical device, wherein the one or more operations of the medical device are enabled responsive to the medical device receiving the second instruction.
[0036] Along with the electronic documentation, the refurbishment device 112 transmits an "unlock" request to the service application 108. If the documentation satisfies all of the requirements, the service application 108 transmits a key to the refurbishment device 112 which can unlock the medical device 102 block 164. Transmission of an unlock key may further be dependent upon acquiring a new service agreement, a new prescription, etc. At block 166, the refurbishment device 112 uses the key to unlock the medical device 102.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited reference since they both direct to the method of managing service of one or more medical devices.  Brown teachings of providing, by the one or more computing devices, responsive to determining that the medical device was service according to the predetermined service procedure, a second instruction to the medical device, wherein the one or more operations of the medical device are enabled responsive to the medical device receiving the second instruction would further help assure that a cleaning procedure is properly performed on a medical device before the medical device is enabled for reuse or redeploy to another patient. Thus avoid transmission of infection to another patient.
Regarding claim 8, Duckert teaches the step of determining that the medical device is cleaned according to the predetermined cleaning procedure [Para. 0032, 0034 - Cleaning event information is then recorded, such as in memory of the storage system 104 of the computing system 100 within the medical device 20a, 20b. As described above, cleaning event information may include any data regarding the cleaning of the medical device 20a, 20b, including but not limited to a cleaning start and/or end time, a cleaning duration, a clinician ID, a department ID, a number of patient uses between cleanings, or information about steps carried out during the cleaning event and whether one or more predetermined cleaning requirements have been met].
Duckert does not teach receiving the cleaning information further comprises: receiving, at a server, one or more messages from the medical device regarding steps taken to clean the medical device; and in response to determining that the medical device is cleaned according to the predetermined cleaning procedure, transmitting one or more instructions over a network to enable the medical device.
Brown teaches receiving, at a server, one or more messages from the medical device regarding steps taken to maintenance the medical device; and in response to determining that the medical device is maintenance according to the predetermined maintenance procedure, transmitting one or more instructions over a network to enable the medical device [Para. 0031-0037 - Once all of the necessary repairs/testing/maintenance has been properly documented using the refurbishment device 112, the field technician digitally signs a field service record including all of the documentation of the refurbishment/service. The signed documentation is communicated to the device master record and service database 110 (block 162). Data indicating the present state of the medical device 102 is further communicated to the patient management database 104. This data may be transmitted from the device master record and service database 110 or from the medical device 102.  Along with the electronic documentation, the refurbishment device 112 transmits an "unlock" request to the service application 108. If the documentation satisfies all of the requirements, the service application 108 transmits a key to the refurbishment device 112 which can unlock the medical device 102 block 164].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Duckert with the step discussed above of Brown.  The motivation for doing so would has been to guarantee proper cleaning before enable the medical machine.  
Regarding claim 9, Duckert in view of Brown teaches  in response to determining that the medical device is cleaned according to the predetermined cleaning procedure, updating a status of the medical device indicating that the medical device is cleaned in a data storage system [see Para. 0037-0038, step 81 of fig. 4 of Duckert and Para. 0035 of Brown].
Regarding claims 10, 17, 19-20, they are directed to a system and instructions to implement the method of steps as set forth in claims 1, 8-9.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding claim 18, Duckert teaches each of the one or more message indicate that at least one component of the medical device is cleaned [Para. 0038 - the cleaning mode module 12 would record the touch information 34 from each of those touch inputs 24-26 to determine and record whether the predetermined cleaning requirement 30 of cleaning touch inputs 24-26 has been satisfied. The satisfaction or non-satisfaction of that cleaning requirement would be part of the cleaning event information 40 recorded by the computing system 100 and transmitted to the central computing system 200].

Allowable Subject Matter
Claims 2-7, 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-7, 11-16 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180360558 to Bassiaon, SR. et al. present invention teaches a medical device cleaning and tracking system comprising: a processor having a memory, the memory having computer readable instructions stored thereon that when executed by the processor, enable monitoring of at least one medical device having a first tag, wherein the first tag is configured to measure at least location, movement, and temperature of the at least one medical device; a second tag operably coupled to the processor, the second tag being configured to monitor the at least one medical device, wherein the second tag is configured to communicate with the first tag and receive information pertaining to the at least one medical device therefrom.
US 2012/0173274 to Rensvold et al. teach  a validated healthcare facility cleaning and sanitizing system provides a comprehensive and systematic approach to cleaning and sanitizing practices at a hospital or other healthcare facility. The validated hospital cleaning system identifies hospital vectors of contamination; that is, sources through which hospital acquired infections (HAIs) may be spread. The validated system defines a plurality of modules within a healthcare facility, each having an associated cleaning process map designed to meet the particular cleaning and/or sanitizing needs and challenges faced by that module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IDS filed on 11/11/2020